DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of Japan 2011-105514 on 5/10/2011 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 8/30/2019 and 7/13/202. Each has been annotated and considered.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1 (and similarly 10), the phrase “according to a sound of surrounding environment” is grammatically incorrect. It is most likely meant to be written “according to a sound of the surrounding environment” or similar format. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “searching a user in the surrounding environment concentration mode and switching to a user concentration mode when the user is searched” lacks written description. At least according to [0153], the user concentration is mode is switched to after the user is found. It is also unclear how both the surrounding environment and user concentration modes can be entered when a user is searched. 
	The phrase “switching to a user conversation mode from the user concentration mode according to a sound received from the user” further lacks written description. According to at least [0157], the sound received from the user is specifically a call word or a command. As written, the sound used to switch to the surrounding environment concentration mode from the display off mode could also activate the user conversation mode. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the sound in this limitation “switching to a surrounding environment concentration mode according to a sound of surrounding environment in a display off mode” differs from the sound in this limitation “switching to a user conversation mode from the user concentration mode according to a sound received from the user” since the sound from a user is a type of sound. 

Regarding claim 2 (and similarly 12), the term “other module” is indefinite. The term lacks antecedent basis. The term is also unclear in the object it is referring to as disclosed in the claim. 

Regarding claim 4 (and similarly 14), the limitation “a controller controls to switch from a display off mode to a surrounding environment concentration mode or a user conversation mode according to a sound of surrounding environment “ is indefinite 
Regarding claim 7 (and similarly 17), the term “play alone mode” lacks antecedent basis and is indefinite since it was not previously disclosed in the claim or preceding claims. 


Regarding claim 11, the limitation “search a user in the surrounding environment concentration mode, switch to the user concentration mode when the user is searched” is indefinite because it is not clear how searching the user is differentiated to determine which of the surrounding environment concentration mode and the user concentration mode is defined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20190138019 hereinafter Hayashi) in view of Vu et al. (US 20070192910 hereinafter Vu) and further in view of Shim et al. (US 20190373096 hereinafter Shim). 

Regarding claim 1, Hayashi teaches a method of controlling a robot, the method comprising:
switching to a surrounding environment concentration mode according to a sound of surrounding environment in a sleeping mode (See at least: Fig. 14; [0238] via “The eye generating unit 250 closes the eyelid, causing the eye image 174 that appears to be sleeping to be displayed, in the sleeping mode M22 of the power saving mode M2. The operation control unit 150 stops the operation of all the actuators 256. As heretofore described, the supply of power to the processor 122 may be stopped in the sleeping mode M22, but the supply of power to the monitor of the eye 110 is maintained. The sleeping mode M22 corresponds to a “sleeping state”.”; [0244] via “A first return event is defined as a phenomenon that causes the “sleeping (corresponding 

but fails to teach searching a user in the surrounding environment concentration mode and switching to a user concentration mode when the user is searched;
switching to a user conversation mode from the user concentration mode according to a sound received from the user; and
entering the display off mode again after passing through a play alone mode, when the user is not searched in the surrounding environment concentration mode.

However, Vu teaches searching a user and switching to a user concentration mode when the user is searched (See at least: Fig. 6D; [0031] via “In certain embodiments, the robot further includes a heat radiation detector or sound detector checked by the controller, that determines that an object encountered in the direction of travel is a person when heat radiation or sound of an object is above a low threshold and optionally below a high threshold.”; [0177] via “If the battery is fully charged, the robot may rest in a Global (Ready) function ready to undertake other functions, rather than a Sleep or Idle state, and may enter the Global function upon any event detection, including sound, heat, or observed or detected motion.” Note: The user is searched (i.e. found) when there is observed/detected motion.);
Note: The user is searched (i.e. found) when there is observed/detected motion.)…In a Companion function, a dialogue as discussed herein may be started or activated from suspension.” Note: The companion function can begin when a sound is detected from a user.); and
entering a sleeping mode again after passing through a play alone mode, when the user is not searched in the surrounding environment concentration mode (See at least: Fig. 6C, monitor to sleep mode; [0105] via “One embodiment may employ a scripting engine that can interrupt or be triggered by behaviors, and an alternative embodiment contemplates that some behaviors, such as self-play…”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayashi in view of Vu to teach the above limitations so that a robot can behave in a power saving mode to activate and power up as necessary only as needed to interact with a user in the surrounding environment. 


entering the display off mode again after passing through a play alone mode, when the user is not searched in the surrounding environment concentration mode.

However, Shim teaches a display off mode (See at least: [0500] via “In another alternative, a terminal may turn off a display unit and then go back to a sleep mode.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hayashi in view of Shim to teach switching to a surrounding environment concentration mode according to a sound of surrounding environment in a display off mode and entering the display off mode again after passing through a play alone mode, when the user is not searched in the surrounding environment concentration mode so that a robot can behave in a power saving mode to activate and power up as necessary only as needed to interact with a user in the surrounding environment. 

Regarding claim 10 (and similarly 20), modified Hiyashi teaches wherein, in the display off mode, the surrounding environment concentration mode or the user conversation mode is selectively entered according to a received sound type (Refer at least to claim 1 for reasoning and rationale, wherein Shim discloses the display off mode and Vu teaches switching to a user conversation mode based on sound).

Regarding claim 11, modified Hayashi teaches a robot comprising:
a body configured to form an inner storage space (See at least: Hayashi Fig. 1A);
a support portion configured to be disposed below the body and support the body (See at least: Hayashi Fig. 1A items 102 and 103);
a display configured to be able to display an image (See at least: Hayashi Fig. 1A item 110) ;
a head configured to be positioned above the body and have the display disposed in a front surface (See at least: Hayashi Fig. 1A);
a sound output unit including a speaker to utter voice (See at least: [0051] via “Also, a speaker is incorporated, and the robot 100 is also capable of simple speech.”);
a voice input unit including a plurality of microphones (MIC) through which a voice signal is received (See at least: Vu [0145] via “For example, the robot 100 may include an array of six microphones…”; Note: It would have been obvious to one or ordinary skill in the art to modify Hayashi (which teaches a single microphone in [0135] in view of Vu to pick up more accurate sound through a plurality of mics.); and
a controller controls to switch from a display off mode to a surrounding environment concentration mode or a user conversation mode according to a sound of surrounding environment, 
search a user in the surrounding environment concentration mode, 
switch to the user concentration mode when the user is searched, and 
enter the display off mode again after passing through a play alone mode when the user is not searched (Refer at least to claim 1 for remaining reasoning and rationale.).

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Vu in view of Shim et al. (US 20190373096 hereinafter Shim) and further in view of Pascovici et al. (US 20200342880 hereinafter Pascovici). 

Regarding claim 2 (and similarly 12), Hayashi fails to teach wherein, in the display off mode, only a voice input unit is turned on and other module is controlled to be turned off.
However, Shim teaches a display off mode (See at least: [0500] via “In another alternative, a terminal may turn off a display unit and then go back to a sleep mode.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hayashi in view of Shim to teach a display off mode so that a robot can behave in a power saving mode to activate and power up as necessary only as needed to interact with a user in the surrounding environment. 

	Modified Hayashi further fails to teach wherein, in the display off mode, only a voice input unit is turned on and other module is controlled to be turned off.
	However, Pascovici teaches wherein, in a sleep mode, only a voice input unit is turned on and other module is controlled to be turned off (See at least: [0004] via “As an example, the rechargeable device can include one or more microphones and, when the rechargeable device is operating in the sleep mode, the DSP can monitor any outputs provided by one or more of the microphone(s) (e.g., outputs that characterize a spoken utterance from a user to the microphone).”).


Regarding claim 3 (and similarly 13), Hayashi teaches the surrounding environment concentration mode (Refer at least to claim 1 for reasoning and rationale.) but fails to teach wherein, in the surrounding environment concentration mode, all of a display, the voice input unit, and an image acquisition unit are turned on to search whether there is a user from the surrounding environment.
However, Vu teaches wherein all of a display, the voice input unit, and an image acquisition unit are turned on to search whether there is a user from the surrounding environment (See at least: [0106] via “The head 16 also contains a display 26…”; [0176] via “In a Sleep state for maximum power saving, in which the robot neither "listens" nor "observes" its surroundings (e.g., camera and microphones are disabled, Sleep state may also be considered a Privacy Mode) the robot may enter an Idle state (from which it may begin an interaction script or other activity) upon some external or internal stimulus event. If the battery is fully charged, the robot may rest in a Monitor state rather than a sleep state, and may enter the Idle state upon any event detection, including sound, heat, or observed or detected motion.”). 

Regarding claim 4 (and similarly 14), Hayashi fails to teach wherein the switching to the user conversation mode from the surrounding environment concentration mode comprises recognizing the user by the image acquisition unit or physically applying a stimulus to the robot.
	However, Vu teaches wherein the switching to the user conversation mode from the surrounding environment concentration mode comprises recognizing the user by the image acquisition unit or physically applying a stimulus to the robot (See at least: Fig. 6D; [0031] via “In certain embodiments, the robot further includes a heat radiation detector or sound detector checked by the controller, that determines that an object encountered in the direction of travel is a person when heat radiation or sound of an object is above a low threshold and optionally below a high threshold.”; [0177] via “If the battery is fully charged, the robot may rest in a Global (Ready) function ready to undertake other functions, rather than a Sleep or Idle state, and may enter the Global function upon any event detection, including sound, heat, or observed or detected motion.”).
. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Vu in view of Shim in view of Pascovici and further in view of Van Kommer (US 6584376 hereinafter Van Kommer). 

Regarding claim 5 (and similarly 15), modified Hayashi fails to teach wherein the user conversation mode is entered when a call word or a command for the robot is received.
	However, Van Kommer teaches wherein the user conversation mode is entered when a call word or a command for the robot is received (See at least: Col. 6 lines 26-28 via “The distant operator 1 can put the robot in conversation mode by uttering an appropriate voice command, for example "conversation mode".”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayashi in view of Van Kommer to teach wherein the user conversation mode is entered when a call word or a command for the robot is received so that a user can initiate a conversation with the robot as desired by issuing a command. 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Vu in view of Shim in view of Pascovici and further in view of Yamada et al. (US 20020081937 hereinafter Yamada).
Regarding claim 6 (and similarly 16), modified Hayashi fails to teach wherein, in the play alone mode, an operation is controlled in such a manner that a plurality of motions are performed randomly.
	However, Yamada teaches wherein, in the play alone mode, an operation is controlled in such a manner that a plurality of motions are performed randomly (See at least: Fig. 20; [0027] via “The operation of a solo play is activated irrespective of the input made by the user, and, for example, includes the display of a solo play game on the display unit of the electronic toy.”; [0247] via “When the user does not exist nearby (S152; No), solo play is implemented from time to time. Solo play, for example, is represented with a play state by displaying a one-person game on the display unit 71. Random numbers are thereby generated (S154) in order to judge whether the number for solo play has been output (S156). When such number is not output, this routine is ended (S156; No). When such number is output, solo play data is extracted from the posture control data, sound control data and display control data and set in the movement control program (S158).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hayashi in view of Yamada to teach wherein, in the play alone mode, an operation is controlled in such a manner that a plurality of 

Regarding claim 7 (and similarly 17), modified Hayashi fails to teach wherein, in the play alone mode, a plurality of motions that can express respective emotions are set, and the respective emotions are expressed by combining the display, utterance, motion, and light emitting.
	However, Yamada teaches wherein, in the play alone mode, a plurality of motions that can express respective emotions are set, and the respective emotions are expressed by combining the display, utterance, motion, and light emitting (See at least: Fig. 20; [0027] via “The operation of a solo play is activated irrespective of the input made by the user, and, for example, includes the display of a solo play game on the display unit of the electronic toy.”; [0247] via “When the user does not exist nearby (S152; No), solo play is implemented from time to time. Solo play, for example, is represented with a play state by displaying a one-person game on the display unit 71. Random numbers are thereby generated (S154) in order to judge whether the number for solo play has been output (S156). When such number is not output, this routine is ended (S156; No). When such number is output, solo play data is extracted from the posture control data, sound control data and display control data and set in the movement control program (S158).”; [0362]-[0363] via “Moreover, since the robot periodically performs solo play, this would be amusing for the user when he/she discovers such solo play; The robot of the embodiments possesses a self-emotion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hayashi in view of Yamada to teach wherein, in the play alone mode, a plurality of motions that can express respective emotions are set, and the respective emotions are expressed by combining the display, utterance, motion, and light emitting so that the robot can stay active and provide entertainment for the user when it is not actively being utilized. 

Regarding claim 8 (and similarly 18), Hayahshi teaches wherein a dozing mode is performed between the play alone mode and the display off mode (See at least: [0240] via “In another modified example, a motion that expresses a state of nodding off to sleep may be carried out between leaving the observing mode M21 and reaching the sleeping mode M22.”).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Vu in view of Shim in view of Pascovici and further in view of Yamada and further in view of Abraham et al. (US 20070185980 hereinafter Abraham). 
Regarding claim 9 (and similarly 19), modified Hayashi fails to teach wherein, if there is no stimulus for a certain time in the surrounding environment concentration mode, when illuminance of the surrounding environment is equal to or less than a threshold value after reading the illuminance, the display off mode is directly entered.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hayashi in view of Abraham to teach wherein, if there is no stimulus for a certain time in the surrounding environment concentration mode, when illuminance of the surrounding environment is equal to or less than a threshold value after reading the illuminance, the display off mode is directly entered in order to save power when the surrounding environment is dark and indicates that there are no users of the robot in the vicinity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/HARRY Y OH/Primary Examiner, Art Unit 3666